UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 ––––– FORM 10-K x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Fiscal Year Ended: June 3, 2014 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 1-12454 RUBY TUESDAY, INC. (Exact name of registrant as specified in charter) GEORGIA 63-0475239 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 150 West Church Avenue, Maryville, Tennessee 37801 (Address of principal executive offices and zip code) (865) 379-5700 (Registrant’s telephone number, including area code) Securities registered pursuant to Section 12(b) of the Act: Title of each class Name of each exchange on which registered Common Stock, par value $0.01 per share New York Stock Exchange Securities registered pursuant to Section 12(g) of the Act: None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. YesoNox Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. YesoNox Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesxNoo Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated fileroAccelerated filerx Non-accelerated filero (Do not check if a smaller reporting company)Smaller reporting companyo Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). YesoNox The aggregate market value of the voting stock (which consists solely of shares of common stock) held by non-affiliates of the registrant as of the last day of the second fiscal quarter ended December 3, 2013 was $419,464,764 based on the closing stock price of $6.83 on December 3, 2013. The number of shares of common stock outstanding as of July 29, 2014, was 61,461,303. DOCUMENTS INCORPORATED BY REFERENCE Portions of the Registrant’s definitive Proxy Statement for the Registrant’s 2014 Annual Meeting of Shareholders, to be filed pursuant to Regulation 14A under the Securities Exchange Act of 1934, as amended, are incorporated by reference into Part III hereof. Index PART I Item 1. Business 4-10 Item 1A. Risk Factors 10-18 Item 1B. Unresolved Staff Comments 18 Item 2. Properties 19-21 Item 3. Legal Proceedings 21 Item 4. Mine Safety Disclosures 21 PART II Item 5. Market for Registrant's Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 22-23 Item 6. Selected Financial Data 24-25 Item 7. Management's Discussion and Analysis of Financial Condition and Results of Operations 26-49 Item 7A. Quantitative and Qualitative Disclosure About Market Risk 49 Item 8. Financial Statements and Supplementary Data 50-98 Item 9. Changes in and Disagreements With Accountants on Accounting and Financial Disclosure 99 Item 9A. Controls and Procedures 99 Item 9B. Other Information PART III Item 10. Directors, Executive Officers and Corporate Governance Item 11. Executive Compensation Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters Item 13. Certain Relationships and Related Transactions, and Director Independence Item 14. Principal Accounting Fees and Services PART IV Item 15. Exhibits and Financial Statement Schedules Signatures 2 Index Special Note Regarding Forward-Looking Information This Annual Report on Form 10-K contains various forward-looking statements, which represent our expectations or beliefs concerning future events, including one or more of the following: future financial performance, future capital expenditures, the effect of strategic initiatives (including cost-cutting initiatives), the opening or closing of restaurants by us or our franchisees,sales of our real estate or purchases of new real estate, future borrowings and repayments of debt, availability of financing on terms attractive to the Company, compliance with financial covenants in our debt instruments, payment of dividends, stock and bond repurchases, restaurant acquisitions, and changes in senior management and in the Board of Directors.We caution the reader that a number of important factors and uncertainties could, individually or in the aggregate, cause our actual results to differ materially from those included in the forward-looking statements (such statements include, but are not limited to, statements relating to cost savings that we estimate may result from any programs we implement, our estimates of future capital spending, our targets for annual growth in same-restaurant sales and average annual sales per restaurant, and the benefits of our television marketing), including, without limitation, the following: · general economic conditions; · changes in promotional, couponing and advertising strategies; · changes in our customers’ disposable income; · consumer spending trends and habits; · increased competition in the restaurant market; · laws and regulations affecting labor and employee benefit costs, including further potential increases in state and federally mandated minimum wages, and healthcare reform; · the impact of pending litigation; · customers’ acceptance of changes in menu items; · changes in the availability and cost of capital; · potential limitations imposed by debt covenants under our debt instruments; · weather conditions in the regions in which Company-owned and franchised restaurants are operated; · costs and availability of food and beverage inventory; · significant fluctuations in energy prices; · security breaches of our customers’ or employees’ confidential information or personal data or the failure of our information technology and computer systems; · our ability to attract and retain qualified managers, franchisees and team members; · impact of adoption of new accounting standards; · impact of food-borne illnesses resulting from an outbreak at either one of our restaurant concepts or other competing restaurant concepts; and · effects of actual or threatened future terrorist attacks in the United States. 3 Index PART I Item 1. Business Background The first Ruby Tuesday® restaurant was opened in 1972 in Knoxville, Tennessee near the campus of the University of Tennessee. The Ruby Tuesday concept, which at the time consisted of 16 restaurants, was acquired by Morrison Restaurants Inc. (“Morrison”) in 1982.During the following years, Morrison grew the concept to over 300 restaurants with concentrations in the Northeast, Southeast, Mid-Atlantic and Midwest regions of the United States.In a spin-off transaction that occurred on March 9, 1996, shareholders of Morrison approved the distribution of two separate businesses of Morrison to its shareholders, Morrison Fresh Cooking, Inc. (“MFC”) and Morrison Health Care, Inc. (“MHC”).In conjunction with the spin-off, Morrison was reincorporated in the State of Georgia and changed its name to Ruby Tuesday, Inc.Ruby Tuesday, Inc. and its wholly-owned subsidiaries are sometimes referred to herein as “RTI,” the “Company,” “we” and/or “our.” We began our traditional franchise program in 1997 with the opening of one domestic and two international franchised Ruby Tuesday restaurants.We do not own any of the equity of entities that hold franchises under our franchise programs.As of June 3, 2014, we had 27 Ruby Tuesday concept franchisees, comprised of 10 domestic and 17 international franchisees.We have signed agreements for the development of new franchised Ruby Tuesday restaurants with five of these international franchisees.These five international franchisees hold rights as of June 3, 2014 to develop Ruby Tuesday restaurants in 19 countries. During fiscal 2011, we entered into a licensing agreement which allowed us to operate multiple Lime Fresh Mexican Grill® (“Lime Fresh”) restaurants, a fast casual Mexican concept.We opened four Lime Fresh restaurants during fiscal 2012 under the terms of the licensing agreement.On April 11, 2012, we completed the acquisition of Lime Fresh, including the assets of seven additional Lime Fresh concept restaurants, the royalty stream from five Lime Fresh concept franchised restaurants, and the Lime Fresh brand’s intellectual property.As of June 3, 2014, we had five Lime Fresh concept franchisees, none of which had signed agreements for the development of new franchised Lime Fresh restaurants. Also in fiscal 2011, we began converting certain underperforming Ruby Tuesday restaurants to other concepts.To that end, we entered into a licensing agreement which allowed us to operate multiple Truffles® restaurants, an upscale café concept offering a diverse menu.Other conversion concepts available to us were Marlin & Ray’s™, an internally-developed seafood concept, and Wok Hay®, our full service Asian concept.We converted certain underperforming Ruby Tuesday restaurants to these concepts during fiscal 2011, 2012, and 2013, with Marlin & Ray’s being our primary conversion concept.However, as discussed further in Note 3 to the Consolidated Financial Statements, in an effort to focus primarily on the successful sales turnaround of our core Ruby Tuesday concept and secondly, to improve the financial performance of our Lime Fresh concept, in fiscal 2013 we closed all 13 Marlin & Ray’s restaurants, the Company’s one Wok Hay restaurant, and our two Truffles restaurants. Operations We own, operate, and franchise the Ruby Tuesday casual dining restaurant chain and operate in the bar and grill segment of the casual dining industry.Ruby Tuesday has strong brand recognition as one of the original bar and grill operators given our 42 year history.As of June 3, 2014, we owned and operated 668, and franchised 79, Ruby Tuesday restaurants.Of the 79 franchised Ruby Tuesday restaurants, 31 were operated by our domestic franchisees and 48 were operated by our international franchisees.Ruby Tuesday restaurants can be found in 45 states, the District of Columbia, 12 foreign countries, and Guam.Our Company-owned and operated restaurants are concentrated primarily in the Southeast, Northeast, Mid-Atlantic and Midwest of the United States, which we consider to be our core markets.A listing of the states and countries in which our franchisees operate is set forth below in Item 2 entitled “Properties.” We also own, operate, and franchise the Lime Fresh fast casual restaurant concept.As of June 3, 2014, there were 20 Company-owned and operated Lime Fresh restaurants and six Lime Fresh restaurants operated by domestic franchisees. 4 Index Our Core Ruby Tuesday Concept Ruby Tuesday restaurants offer a wide variety of menu options, including handcrafted classic burgers made with fresh 100% USDA choice beef, fresh chicken options, our signature “fall-off-the-bone” baby-back ribs, as well as steaks, seafood, and appetizers.Our iconic Garden Bar has been a significant differentiation point for our brand and an enduring favorite of our customers.With up to 35 fresh, high quality salad ingredients, our Garden Bar exemplifies the key attributes of our brand of freshness and quality.Our Classic Burger choices include beef, turkey, and chicken offerings.Over the past year, we introduced new culinary platforms with the launch of our Pretzel Burgers and Crispy Flatbreads.Entree selections typically range in price from $8.79 to $19.99.Where appropriate, we also offer our RubyTueGo® curbside service and a delivered-meals catering program for businesses, organizations, and group events at both Company-owned and franchised restaurants. In the mid-2000’s, under prior leadership, we began a shift in strategic direction to a more upscale, polished casual positioning, which resulted in what we believed to be fresher, higher quality food, remodeled restaurant interiors and exteriors, and better service teams.While we maintain that these elements have resulted in an elevated and differentiated Ruby Tuesday brand compared to our bar and grill competitors, we believe the execution of this strategy strayed too far from our brand heritage and core customer base, leading to traffic declines over the last several years.Over the last fiscal year we developed and have been implementing a brand transformation strategy which we believe will result in a more energetic, approachable, and casual brand position that we believe will appeal to a broader customer demographic and will be more appropriate for a wide variety of dining occasions.Our brand transformation strategy is designed to stabilize and grow our customer counts, same-restaurant sales, and profitability, and is focused on four key pillars of menu, service, atmosphere, and communication.While the brand transformation strategy is a multi-year process, we began to gain some traction on the following initiatives in fiscal 2014: · Menu Enhancements.Our menu objective is to offer a broadly-appealing menu which includes new takes on traditional favorites as well as innovative new food platforms with bold flavor profiles. We made significant progress in fiscal 2014 in terms of menu enhancements.Since the first wave of menu introductions in August 2013, we have reengineered our menu through bold innovation and simplification, and introduced a wide range of price points and compelling value throughout the menu.These include our new culinary offerings of Pretzel Burgers and Crispy Flatbreads as well as improved items such as our Southern Style Chicken Tenders.We have also shifted the emphasis of our drink menu away from an extensive wine selection and towards our selection of beers and premium cocktails.We remain focused on reengineering our core menu through both innovation and simplification, and ensuring that we have a wide range of price points and compelling value throughout the menu.We believe these efforts have the potential to drive core customer traffic growth from our current and lapsed customer base, as well as non-users of the brand. · Service and Atmosphere Enhancements.Over the past year, we have made changes to our dining experience in certain areas including new music soundscapes and lighting improvements which are non-capital intensive in nature and should further enhance the customer dining experience.Additionally, we remain focused on having strong restaurant-level teams at our restaurants through the continued focus on high performance standards, advanced training, and a rigorous selection process in order to focus on high quality food and service. · Communication Program Enhancements.Our communication or marketing programs are a key component to our brand transformation strategy.Our most recent television commercials better reflect the variety on our menu and project a more casual, energetic, and approachable brand personality and dining experience.Additionally, as we look at opportunities to enhance our existing menu offerings, we will continue to focus on value which we believe our customers perceive as a combination of food quality, service, restaurant atmosphere, menu variety, and price. Our Lime Fresh Concept Lime Fresh is a fast casual fresh Mexican concept with restaurant operations in the Eastern United States, including a concentration in the vicinity of Miami, Florida.The Lime Fresh concept menu features diverse menu offerings such as homemade tortilla chips, customizable nachos, salads, soups, fajitas, quesadillas, tacos, burritos, and salsa and guacamole.This concept offers a unique experience by providing the speed of a fast casual restaurant, with the service and food quality of casual dining, in a fun and energetic atmosphere for customers. 5 Index On September 13, 2010, we entered into a licensing agreement with LFMG International, LLC, which allowed us to operate multiple restaurants under the Lime Fresh concept.As of April 10, 2012 we had opened four Lime Fresh restaurants under the terms of our licensing agreement.On April 11, 2012, we completed the acquisition of Lime Fresh for $24.1 million, which included the assets of seven additional Lime Fresh concept restaurants, the royalty stream from five Lime Fresh concept franchised restaurants (one of which opened in July 2012), and the Lime Fresh brand’s intellectual property.As of June 3, 2014, we owned and operated 20 Lime Fresh restaurants, and our franchisees operated six domestic Lime Fresh restaurants. As discussed further in Note 13 to the Consolidated Financial Statements, we consider our Ruby Tuesday concept and Lime Fresh concept to be our reportable operating segments. Franchising As previously noted, as of June 3, 2014, we had franchise arrangements with 27 franchise groups which operate Ruby Tuesday restaurants in 14 states, Guam, and 12 foreign countries.We also had franchise arrangements as of June 3, 2014 with five domestic franchise groups which operate six Lime Fresh restaurants in Florida. As of June 3, 2014, there were 79 Ruby Tuesday franchise restaurants operated by our domestic and international franchisees.Our franchisees opened seven Ruby Tuesday restaurants in fiscal 2014, two Ruby Tuesday restaurants in fiscal 2013, and six Ruby Tuesday restaurants in fiscal 2012. Generally, Ruby Tuesday concept franchise arrangements consist of a development agreement and a separate franchise agreement for each restaurant.Under a development agreement, a franchisee is granted the exclusive right, and undertakes the obligation, to develop multiple restaurants within a specifically-described geographic territory.The term of a domestic franchise agreement is generally 15 years, with two five-year renewal options. For each Ruby Tuesday concept restaurant developed under a domestic development agreement, a franchisee is currently obligated to pay a development fee of $10,000 per restaurant (at the time of signing a development agreement), an initial license fee (which typically is $35,000 per restaurant to be developed for domestic franchisees), and a royalty fee equal to 4.0% of the restaurant’s monthly gross sales, as defined in the franchise agreement.Development and operating fees for international franchise restaurants vary. Additionally, we offer support service agreements for domestic Ruby Tuesday concept franchisees.Under the support services agreements, we have one level of support in which we provide specified services to assist the franchisees with various aspects of the business including, but not limited to, processing of payroll, basic bookkeeping and cash management.Fees for these services are typically contracted to be about 1.5% of revenues, as defined in the franchise agreement.There is also a required level of support services in which we charge a fee to cover certain information technology related support that we provide.All domestic Ruby Tuesday concept franchisees also are required to pay a marketing and purchasing fee of 1.5% of monthly gross sales.At times of economic downturn, we have occasionally chosen to temporarily lower these fees.Under the terms of the franchise agreements, we also require all domestic Ruby Tuesday concept franchisees to contribute a percentage of monthly gross sales, 1.5% as of June 3, 2014, to a national advertising fund formed to cover their pro rata portion of the costs associated with our national advertising campaign. Under these terms, we can charge up to 3.0% of monthly gross sales for this national advertising fund. As of June 3, 2014, we also had six domestic Lime Fresh franchised restaurants in Florida.The term of a Lime Fresh domestic franchise agreement is generally 10 years, with one 10-year renewal option.For each Lime Fresh concept restaurant developed under a domestic development agreement, a franchisee is currently obligated to pay a development fee of $30,000 per restaurant (at the time of signing a development agreement), an initial license fee (which typically is $15,000 per restaurant to be developed for domestic franchisees), an initial marketing fee of at least $10,000, and a royalty fee equal to 5.25% of the restaurant’s monthly gross sales, as defined in the franchise agreement.Under the terms of the franchise agreements, we also require domestic franchisees to contribute a percentage of monthly gross sales, 1.5% as of June 3, 2014, to a national advertising fund formed to cover their pro rata portion of the costs associated with our national advertising campaign.Under these terms, we can charge up to 3.0% of monthly gross sales for this national advertising fund. 6 Index We provide ongoing training and assistance to our franchisees in connection with the operation and management of each restaurant through our training facility, meetings, on-premises visits, computer-based training (“CBT”), and by written or other material. Training The Ruby Tuesday Center for Leadership Excellence, located in our Maryville, Tennessee Restaurant Support Services Center, serves as the centralized training center for all of our managers, multi-restaurant operators and other team members.Facilities include classrooms, a test kitchen, and the Ruby Tuesday Culinary Arts Center.The Ruby Tuesday Center for Leadership Excellence provides managers with the opportunity to assemble for intensive, ongoing instruction and hands-on interaction through our training sessions.Programs include classroom instruction and various team building activities and competitions, which are designed to contribute to the skill and enhance the dedication of the Company and franchise teams in addition to strengthening our corporate culture.In addition to the centralized training at the Ruby Tuesday Center for Leadership Excellence, we periodically conduct field training classes.These field training classes have been held for team members, managers, general managers, and operations leadership.The field classes partner the training team along with operational leadership to provide direct training and development in order to reach a large audience faster, and make an immediate impact on our team. We offer team member training materials for our concepts in several formats to promote better learning. Our materials are produced in a CBT format as well as in written, video and verbal formats. CBT enables us to leverage technology to provide an even higher quality interactive training experience and allows for testing at every level to calibrate our team members’ skill levels and promotes self-paced, ongoing development. All results are captured in a personal transcript for all team members so that we can accurately track their training and development throughout their careers. Further contributing to the training experience is the Ruby Tuesday LodgeSM, which is located on a wooded campus just minutes from the Restaurant Support Services Center.The Ruby Tuesday Lodge serves as the lodging quarters and dining facility for those attending the Ruby Tuesday Center for Leadership Excellence.After a day of instruction, trainees have the opportunity to dine and socialize with fellow team members in a relaxed and tranquil atmosphere where they are fully immersed in our culture.We believe our emphasis on training and retaining high quality restaurant managers is critical to our long-term success and we are committed to the ongoing development of our team members. Research and Development We do not engage in any material research and development activities.However, we do engage in ongoing studies to assist with food and menu development.Additionally, we conduct extensive consumer research to determine our customers’ preferences, trends, and opinions, as well as to better understand other competitive brands. Raw Materials We negotiate directly with our suppliers for the purchase of raw and processed materials and maintain contracts with select suppliers for both our Company-owned and franchised restaurants.These contracts may include negotiations for distribution of raw materials under a cost plus delivery fee basis and/or specifications that maintain a term-based contract with a renewal option. If any major supplier or distributor is unable to meet our supply needs, we would negotiate and enter into agreements with alternative providers to supply or distribute products to our restaurants. We use purchase commitment contracts to stabilize the potentially volatile prices of certain food commodities.Because of the relatively short storage life of inventories, limited storage facilities at the restaurants, our requirement for fresh products and the numerous sources of goods, a minimum amount of inventory is maintained at our restaurants.In the event of a disruption of supply, all essential food, beverage and operational products can be obtained from secondary vendors and alternative suppliers.We believe these alternative suppliers can provide, upon short notice, items of comparable quality. From time to time, we purchase lobster inventory in advance of our needs and store it in third-party facilities prior to our distributor taking possession of the inventory.Once the lobster is moved to our distributor’s facilities, we transfer ownership to the distributor.We later reacquire the inventory from our distributor upon its subsequent delivery to our restaurants. 7 Index Trade and Service Marks of the Company We and our affiliates have registered certain trade and service marks with the United States Patent and Trademark Office, including the name “Ruby Tuesday.”RTI holds a license to use all such trade and service marks from our affiliates, including the right to sub-license the related trade and service marks.We believe that these and other related marks are of material importance to our business.Registration of the Ruby Tuesday trademark expires in our 2025 fiscal year, unless renewed.We expect to renew this registration at the appropriate time. Seasonality Our business is moderately seasonal.Average restaurant sales of our mall-based restaurants, which represent approximately 18% of our total restaurants as of June 3, 2014, are slightly higher during the winter holiday season.Freestanding restaurant sales are generally higher in the spring and summer months. Competition Our business is subject to intense competition with respect to prices, services, locations, employees, and the types and quality of food.We are in competition with other food service operations, with locally-owned restaurants, and other national and regional restaurant chains that offer the same or similar types of services and products as we do.In times of economic uncertainty, restaurants also compete with grocery retailers as customers may choose to limit spending and eat at home.Some of our competitors may be more established in the markets where our restaurants are or may be located.Changes in consumer tastes, national, regional or local economic conditions, demographic trends, traffic patterns, and the types, numbers and locations of competing restaurants often affect the restaurant business.There is active competition for personnel and for attractive commercial real estate sites suitable for restaurants. Government Regulation We and our franchisees are subject to various licensing requirements and regulations at both the state and local levels, related to zoning, land use, sanitation, alcoholic beverage control, and health and fire safety.We have not encountered significant difficulties or failures in obtaining the required licenses or approvals that could delay the opening of a new restaurant or the operation of an existing restaurant nor do we presently anticipate the occurrence of any such difficulties in the future.Our business is subject to various other regulations by federal, state and local governments, such as compliance with various health care, minimum wage, citizenship, and fair labor standards.Compliance with these regulations has not had, and is not expected to immediately have, a material adverse effect on our operations. We are subject to a variety of federal, state, and international laws governing franchise sales and the franchise relationship.In general, these laws and regulations impose certain disclosure and registration requirements prior to the offer and sale of franchises.Rulings of several state and federal courts and existing or proposed federal and state laws demonstrate a trend toward increased protection of the rights and interests of franchisees against franchisors.Such decisions and laws may limit the ability of franchisors to enforce certain provisions of franchise agreements or to alter or terminate franchise agreements.Due to the scope of our business and the complexity of franchise regulations, we may encounter minor compliance issues from time to time.We do not believe, however, that any of these issues will have a material adverse effect on our business. Environmental Compliance Compliance with federal, state and local laws and regulations that have been enacted or adopted regulating the discharge of materials into the environment, or otherwise relating to the protection of the environment, has not had, and is not expected to have a material effect on our capital expenditures, earnings or competitive position. Personnel As of June 3, 2014, we employed approximately 7,300 full-time and 25,700 part-time employees, including approximately 270 support center management and staff personnel.We believe that our employee relations are good and that working conditions and employee compensation are comparable with our major competitors.Our employees are not covered by a collective bargaining agreement. Available Information We maintain a web site at www.rubytuesday.com.Through the “Investors” section of our web site, we make available free of charge, annual reports on Form 10-K, quarterly reports on Form 10-Q, current reports on Form 8-K, and all amendments to those reports, as soon as it is reasonably practicable after such material is electronically filed with or furnished to the Securities and Exchange Commission.We are not including the information contained on or available 8 Index through our web site as a part of, or incorporating such information into, this Annual Report on Form 10-K.In addition, copies of our corporate governance materials, including Audit Committee Charter, Executive Compensation Committee Charter, Governance Committee Charter, Code of Business Conduct and Ethics, Code of Ethical Conduct for Financial Professionals, Corporate Governance Guidelines, Whistleblower Policy, and Categorical Standards for Director Independence, are available on the web site, free of charge.We will make available on our web site any waiver of or substantive amendment to our Code of Business Conduct and Ethics or our Code of Ethical Conduct for Financial Professionals within four business days following the date of such waiver or amendment. A copy of the aforementioned documents will be made available without charge to all shareholders upon written request to the Company.Shareholders are encouraged to direct such requests to our Investor Relations department at the Restaurant Support Services Center, 150 West Church Avenue, Maryville, Tennessee 37801.As an alternative, our Form 10-K can also be printed from the “Investors” section of our web site at www.rubytuesday.com. Executive Officers Our executive officers are appointed by and serve at the discretion of our Board of Directors. Information regarding our executive officers as of August 1, 2014*, is provided below. Name Age Position James J. Buettgen 54 Chairman of the Board, President, and Chief Executive Officer Todd A. Burrowes 51 President Ruby Tuesday Concept and Chief Operations Officer Jill M. Golder 52 Executive Vice President, Chief Financial Officer, Treasurer, and Assistant Secretary Michael O. Moore 64 Executive Vice President Scarlett A. May 48 Senior Vice President, Chief Legal Officer and Secretary Mr. Buettgen joined the Company in December 2012 as President and Chief Executive Officer.On October 27, 2013, Mr. Buettgen was appointed by our Board of Directors to serve as Chairman of the Board.Prior to joining the Company, Mr. Buettgen served as Senior Vice President, Chief Marketing Officer of Darden Restaurants, Inc. (“Darden”) from June 2011 to November 2012 and as Senior Vice President, New Business Development of Darden from May 2007 to June 2011.Additionally, Mr. Buettgen served as President of Darden’s former Smokey Bones Barbeque & Grill concept from November 2004 to May 2007.Prior to his tenure at Darden, among other positions, Mr. Buettgen served as Senior Vice President of Marketing and Brand Development for Brinker International, Inc., Senior Vice President of Marketing and Sales for Disneyland Resorts, a division of the Walt Disney Company, Senior Vice President of Marketing for Hollywood Entertainment Group, and held various marketing positions with General Mills, Inc. Mr. Burrowes joined the Company in June 2013 as President – Ruby Tuesday Concept and Chief Operations Officer.Prior to joining the Company, Mr. Burrowes served the last five years as Executive Vice President of Operations for Darden’s LongHorn Steakhouse concept.Prior to his most recent position at LongHorn Steakhouse, Mr. Burrowes served in the roles of Regional Vice President of Operations, Director of Management Training and Development, and Director of Operations for LongHorn Steakhouse.Prior to his tenure with LongHorn Steakhouse, Mr. Burrowes served as the Regional Director of Operations for Corner Bakery Café and Vice President of Operations for Saltgrass Steak House. Ms. Golder joined the Company in April 2013 and was named Executive Vice President, Chief Financial Officer, Treasurer, and Assistant Secretary in June 2014.Ms. Golder served as Senior Vice President, Finance, from April 2013 to June 2014.Prior to joining the Company, Ms. Golder served as Chief Financial Officer for Cooper’s Hawk Winery & Restaurants from December 2012 to April 2013.Prior to her tenure at Cooper’s Hawk Winery & Restaurants, Ms. Golder spent 23 years at Darden Restaurants, holding progressively responsible positions in finance.During her last 10 years with Darden, Ms. Golder held the position of Senior Vice President, Finance. Mr. Moore joined the Company in April 2012 as Executive Vice President and Chief Financial Officer.Mr. Moore stepped down as Chief Financial Officer and will retire from the Company on August 4, 2014.Prior to joining the Company, Mr. Moore was employed with Sun Capital Partners as Executive Vice President and Chief Financial Officer of Pamida Stores from February 2009 to March 2012 and as Interim Chief Financial Officer of Kellwood, Inc. from November 2008 to February 2009. Prior to his tenure with Sun Capital Partners, Mr. Moore served as Executive 9 Index Vice President and Chief Financial Officer of Advanced Auto Parts from December 2005 to February 2008.Additionally, prior to December 2005, among other positions, Mr. Moore served as Executive Vice President and Chief Financial Officer of The Cato Corporation and as Senior Vice President and Chief Financial Officer of Bloomingdales. Ms. May joined the Company in July 2000 and was named Senior Vice President, Chief Legal Officer in June 2012.From August 2004 to June 2012, Ms. May served as Vice President, General Counsel and Secretary and from February 2004 to August 2004 as Vice President and Assistant General Counsel – Relations and Response. * Jeffrey C. Wood was an executive officer of the Company as of the end of fiscal 2014, but subsequently left the Company on July 24, 2014.Mr. Wood joined the Company in May 2013 as Senior Vice President and Chief Development Officer.Prior to joining the Company, Mr. Wood was Vice President and Chief Development Officer for the Qdoba Restaurant Corp. (“Qdoba”), a wholly-owned subsidiary of Jack in the Box Inc., from January 2013 to May 2013.Before joining Qdoba, Mr. Wood was Senior Vice President and Chief Development Officer of Dave & Buster’s Holdings, Inc. from June 2006 to December 2012.Additionally, prior to June 2006, among other positions, Mr. Wood was Vice President of Restaurant Leasing for Simon Property Group and held various positions at Brinker International, Inc., including Vice President of Development – Emerging Concepts and Vice President of Real Estate & Property Development. Item 1A. Risk Factors Our business and operations are subject to a number of risks and uncertainties.Additional risks and uncertainties not presently known to us or that we currently deem immaterial may also impair our business operations.If any of those risks actually occurs, our business, financial condition and results of operations would suffer.The risks discussed below also include forward-looking statements and our actual results may differ substantially from those discussed in these forward-looking statements.See “Special Note Regarding Forward-Looking Statements” in this Annual Report on Form 10-K. We may be unsuccessful in our brand transformation efforts, which may negatively impact our financial results Based on our research in addition to feedback from our customers, we have implemented a brand transformation strategy which we believe will position the Ruby Tuesday brand as more casual, lively, and affordable, as well as more appealing to a broader customer demographic and more suitable for a wider range of dining occasions.Our brand transformation strategy is centered around enhancements in the four key areas of menu, service, atmosphere, and communication, and is designed to stabilize and grow our customer counts, same-restaurant sales, and profitability.On the menu front, we remain focused on reengineering our core menu through both innovation and simplification, while also ensuring that we have a wide range of price points and a more compelling value throughout the menu.Over the course of the past fiscal year, we launched our first major menu revision in support of our core menu transformation.Over the next fiscal year, we will continue to introduce new and improved menu platforms which we believe fit within our approachable brand position.We have also shifted the emphasis of our drink menu away from an extensive wine selection and more towards our selection of beers and premium cocktails.Additionally, we remain focused on having strong restaurant-level teams with a disciplined approach to delivering consistently great food.We have made changes and continue to introduce changes to our dining experience in certain areas including a new music soundscape and lighting improvements which are non-capital intensive in nature and should further enhance the customer dining experience.Our marketing communication programs which support our new brand positioning, are a key component to our brand transformation strategy and we believe our most recent television commercials better reflect the variety on our menu and project a more casual, energetic, and approachable brand personality and dining experience. While we believe that the execution of our brand transformation strategy from a menu, service, atmosphere, and marketing communications perspective will enable us to improve our customer counts, same-restaurant sales, and profits over time, we can make no assurances regarding whether or not we will be successful in these efforts.To the extent that new menu items combined with our marketing initiatives do not drive acceptable increases in customer traffic and same-restaurant sales, this could require us to make additional investments into new product development and promotions which could potentially negatively affect our financial results. 10 Index We may be unsuccessful in our marketing efforts, which may negatively impact our continued financial and operational success. Our marketing strategy historically has primarily focused on print promotions, digital media, and local marketing programs, with a minimal amount spent on television.We have, however, in recent quarters deployed a more balanced marketing program comprised of a mixture of network and national cable television advertising supported with direct mail and other print and electronic promotions.We believe that having a more lively and approachable perception of our restaurants, communicated through television advertising in tandem with a more balanced approach on our promotional strategies will position us for improvements in same-restaurant sales in the future from repeat and new customers. While we believe that we have a comprehensive marketing program in place to grow our same-restaurant sales, we can make no assurances regarding whether or not we will be successful in these efforts.We are competing against industry peers who have a longer and more established track record of promoting their brands on television, in addition to larger overall marketing budgets, thus potentially putting us at a competitive disadvantage.Additionally, given the current difficult economic environment we are operating in, if our industry peers with much larger overall marketing budgets should increase their spending levels of advertising or promotions in an attempt to drive incremental customer traffic, we could potentially be at a competitive disadvantage given the size and scale of our overall marketing budget. We may not be successful at operating profitable restaurants. The success of our core Ruby Tuesday concept and, to a lesser extent, the success of our Lime Fresh concept, is dependent upon operating profitable restaurants.The profitability of our restaurants is dependent on several factors, including the following: • the ability to provide menu items with strong customer preference at attractive prices; • the ability to create and implement an effective marketing/advertising strategy; • the ability to adapt our brands in such a way that consumers see us as fresh and relevant; • the ability to timely and effectively meet customer demands and maintain our customer base; • the hiring, training, and retention of excellent restaurant managers and staff; • the ability to manage costs and prudently allocate capital resources; • the ability to achieve and/or maintain projected cost savings in a number of key areas, including procurement, occupancy, and maintenance costs; and • the ability to leverage sales following the opening of new restaurants. We can provide no assurances that any restaurant we open will be profitable or obtain operating results similar to those of our existing restaurants.In addition, the current performance of our restaurants may not be indicative of their long-term performance, as factors affecting their success may change. We may be required to recognize additional impairment charges. We assess our trademarks, other long-lived assets, and, prior to fiscal 2014, our goodwill, as and when required by generally accepted accounting principles in the United States to determine whether they are impaired.Certain of our long-lived assets, including amounts included within the Property and equipment, net, and Other assets, net captions of our Consolidated Balance Sheets, were recorded at estimated fair value on the dates of acquisition.Should future cash flows not support those estimated values, impairment charges will occur. As discussed further in Note 9 to the Consolidated Financial Statements, we closed 33 Ruby Tuesday concept restaurants during the third and fourth quarters of fiscal 2014 in connection with a plan approved by our Board of Directors.Of these closures, 11 of these restaurants closed upon expiration of their lease.Accordingly, we recorded property impairment charges of $4.8 million in connection with the early restaurant closures.In addition to the impairment charges in connection with the restaurant closures, during fiscal 2014 we recorded $13.5 million of impairments relating to 32 open restaurants with deteriorating operational performance. 11 Index In addition to the restaurant impairments and, as also discussed in Note 9 to our Consolidated Financial Statements, following the underperformance of several of our Lime Fresh concept restaurants, two of which we closed during fiscal 2014 and another three of which we impaired, and upon consideration of our planned revised growth models for Lime Fresh, we performed impairment testing of the Lime Fresh trademark and determined that it was partially impaired.We thus recorded a $0.9 million impairment charge during the third quarter of fiscal 2014 for the Lime Fresh trademark, which had previously been impaired by $5.0 million during the fourth quarter of fiscal 2013.Additionally, during fiscal 2013 we tested the Lime Fresh concept goodwill for impairment and concluded that a non-cash charge of $9.0 million ($5.4 million, net of tax) should be taken to write-off the entire balance of goodwill recorded in conjunction with the concept’s April 2012 acquisition. See Notes 3 and 9 to our Consolidated Financial Statements for further discussion of asset impairments, lease reserves, and other closing costs during fiscal 2014, 2013, and 2012, including costs associated with our discontinued Marlin & Ray’s, Wok Hay, and Truffles concepts. At June 3, 2014, we had 64 restaurants that had been open more than one year with rolling 12-month negative cash flows of which 41 have been impaired to salvage value.Of the 23 which remained, we reviewed the plans to improve cash flows at each of the restaurants and determined that no impairment was currently necessary.The remaining net book value of these 23 restaurants, seven of which are located on owned properties, was $23.9 million at June 3, 2014. If market conditions deteriorate at either the restaurant store level or system-wide, or if our operating results decline further, we may be required to record additional impairment charges, including further impairment charges for the remaining Lime Fresh intangible assets, which had a $4.9 million net book value as of June 3, 2014. Litigation and unfavorable publicity could negatively affect our results of operations as well as our future business. We are subject to litigation and other customer complaints concerning our food safety, service, and/or other operational factors.Customers may file formal litigation complaints that we are required to defend, whether or not we believe them to be true.Substantial, complex or extended litigation could have an adverse effect on our results of operations if we incur substantial defense costs and our management is distracted.Employees may also, from time to time, bring lawsuits against us regarding injury, discrimination, wage and hour, and other employment issues.Additionally, potential disputes with our franchisees could subject us to litigation alleging non-compliance with franchise, development, support service, or other agreements we have with our domestic and international franchisees.Suppliers, landlords and distributors, particularly those with which we currently maintain purchase commitments/contracts, could also potentially allege non-compliance with their contracts should they consider our actions to be contrary to our commitments.Additionally, we are subject to the risk of litigation by our shareholders as a result of factors including, but not limited to, matters of executive compensation or performance of our stock price. In certain states we are subject to “dram shop” statutes, which generally allow a person injured by an intoxicated person the right to recover damages from an establishment that wrongfully served alcoholic beverages to the intoxicated person.Some dram shop litigation against restaurant companies has resulted in significant judgments, including punitive damages.We carry liquor liability coverage as part of our existing comprehensive general liability insurance, but we cannot provide assurance that this insurance will be adequate in the event we are found liable in a dram shop case. In recent years there has been an increase in the use of social media platforms and similar devices which allow individuals access to a broad audience of consumers and other interested persons.The availability of information on social media platforms is virtually immediate in its impact.A variety of risks are associated with the use of social media, including the improper disclosure of proprietary information, negative comments about our Company, exposure of personally identifiable information, fraud, or outdated information.The inappropriate use of social media platforms by our customers, employees, or other individuals could increase our costs, lead to litigation, or result in negative publicity that could damage our reputation.If we are unable to quickly and effectively respond, we may suffer declines in customer traffic which could materially affect our financial condition and results of operations. 12 Index Our debt agreements contain restrictions that limit our flexibility in operating our business. The indenture governing our senior unsecured notes and the agreement governing our December 2013 four-year revolving credit agreement (the “Senior Credit Facility”) contain various covenants that limit our ability to engage in specified types of transactions.These covenants limit our ability to, among other things: • incur or guarantee additional indebtedness; • declare or pay dividends, redeem stock or make other distributions to stockholders; • make certain investments; • create liens or use assets as security in other transactions; • merge or consolidate, or sell, transfer, lease or dispose of substantially all of our assets; • enter into transactions with affiliates; and • sell or transfer certain assets. Additionally, the agreement governing the Senior Credit Facility requires us to maintain certain financial ratios.A breach of any of these covenants could result in a default under the indenture and the Senior Credit Facility.We may also be unable to take advantage of business opportunities that arise because of the limitations imposed on us by the restrictive covenants under our indebtedness. Our level of indebtedness could adversely affect our financial condition. As of June 3, 2014, we had $258.7 million of outstanding indebtedness, including $215.0 million of senior unsecured notes.Our substantial indebtedness could have any or all of the following consequences: • there would be a material adverse effect on our business and financial condition if we were unable to service our indebtedness or obtain additional financing, as needed; • it may limit our ability to borrow money or sell stock to fund our working capital, capital expenditures and debt service requirements; • a substantial portion of our cash flow from operations could be dedicated to the repayment of our indebtedness and would not be available for other purposes; • it may limit our flexibility in planning for, or reacting to, changes in our business; • we may be more highly leveraged than some of our competitors, which may place us at a competitive disadvantage; and • it may make us more vulnerable to a downturn in our business or the economy. In addition, the indenture governing our senior unsecured notes and the Senior Credit Facility contain financial and restrictive covenants that limit our ability to engage in activities that may be in our long-term best interests.If we were to violate any of our financial or other covenants in the future and we are not able to reach agreements with our creditors or, if agreements are reached but we do not comply with the revised covenants, our creditors could exercise their rights under the applicable debt instruments, including requiring immediate repayment of all borrowings, which could have a material adverse effect on us.Moreover, if any agreements were reached with our creditors, they might require us to pay incremental fees and/or higher interest rates. The cost of compliance with various government regulations may negatively affect our business. We are subject to various forms of governmental regulations.We are required to follow various international, federal, state, and local laws common to the food industry, including regulations relating to food and workplace safety, sanitation, the sale of alcoholic beverages, environmental issues, minimum wage, overtime, health care, increasing complexity in immigration laws and regulations, and other labor issues.Further changes in these types of laws, including additional state or federal government-imposed increases in minimum wages and increases to tipped-minimum wage, overtime pay, paid leaves of absence and mandated health benefits, or a reduction in the number of states that allow tips to be credited toward minimum wage requirements, could harm our operating results.Also, 13 Index failure to obtain or maintain the necessary licenses and permits needed to operate our restaurants could result in an inability to open new restaurants or force us to close existing restaurants. The federal healthcare reform legislation that became law in March 2010 (known as the Patient Protection and Affordable Care Act as amended by the Health Care and Education Reconciliation Act of 2010 (“PPACA”)) mandates menu labeling of certain nutritional aspects of restaurant menu items such as caloric, sugar, sodium, and fat content.Altering our recipes in response to such legislation could increase our costs and/or change the flavor profile of our menu offerings which could have an adverse impact on our results of operations.Additionally, if our customers perceive our menu items to contain unhealthy caloric, sugar, sodium, or fat content, our results of operations could be further adversely affected. Additionally, minimum employee health care coverage mandated by state or federal legislation, such as the PPACA, could significantly increase our employee health benefit costs or require us to alter the benefits we provide to our employees.While we are assessing the potential impact the PPACA will have on our business, certain of the mandates in the legislation are not yet effective.If our employee health benefit costs increase, we cannot provide assurance that we will be able to offset these costs through increased revenue or reductions in other costs, which could have an adverse effect on our results of operations and financial condition. We are also subject to regulation by the Federal Trade Commission and to state and foreign laws that govern the offer, sale and termination of franchises and the refusal to renew franchises.The failure to comply with these regulations in any jurisdiction or to obtain required approvals could result in a ban or temporary suspension on future franchise sales or fines or require us to rescind offers to franchisees, any of which could adversely affect our business and operating costs.Further, any future legislation regulating franchise laws and relationships may negatively affect our operations. Approximately 11% of our revenue for fiscal 2014 is attributable to the sale of alcoholic beverages.We are required to comply with the alcohol-licensing requirements of the federal government, states and municipalities where our restaurants are located.Alcoholic beverage control regulations require applications to state authorities and, in certain locations, county and municipal authorities for a license and permit to sell alcoholic beverages on the premises and to provide service for extended hours and on Sundays.Typically, the licenses are renewed annually and may be revoked or suspended for cause at any time.Alcoholic beverage control regulations relate to numerous aspects of the daily operations of the restaurants, including minimum age of customers and employees, hours of operation, advertising, wholesale purchasing, inventory control and handling, storage and dispensing of alcoholic beverages.If we fail to comply with federal, state or local regulations, our licenses may be revoked and we may be forced to terminate the sale of alcoholic beverages at one or more of our restaurants. As a publicly traded corporation, we are subject to various rules and regulations as mandated by the Securities and Exchange Commission and the New York Stock Exchange.Failure to timely comply with these guidelines could result in penalties and/or adverse reactions by our shareholders. We face continually increasing competition in the restaurant industry for customers, staff, locations, supplies, and new products. Our business is subject to intense competition with respect to prices, services, locations, qualified management personnel and quality of food.We compete with other food service operations, with locally-owned restaurants, and with other national and regional restaurant chains that offer the same or similar types of services and products.Some of our competitors may be better established in the markets where our restaurants are or may be located.Changes in consumer tastes; national, regional, or local economic conditions; demographic trends; traffic patterns and the types, numbers and locations of competing restaurants often affect the restaurant business.There is active competition for management personnel and for attractive commercial real estate sites suitable for restaurants.In addition, factors such as inflation, increased food, labor, equipment, fixture and benefit costs, and difficulty in attracting qualified management and hourly employees may adversely affect the restaurant industry in general and our restaurants in particular. 14 Index We may be unsuccessful in our strategies to grow revenue through new unit openings of our Lime Fresh fast casual brand since the concept has not proven its long-term viability or growth potential. Given our focus on growing the Company in a low-capital intensive manner in the fast casual sector, in fiscal 2012 we acquired Lime Fresh which represented seven company-owned and four franchised restaurants.During fiscal 2014 and 2013, we opened four and nine, respectively, and our franchisees opened two Lime Fresh restaurants in each fiscal year. While we believe the Lime Fresh fast casual brand has significant potential given its low capital requirements and high potential cash-on-cash returns, there can be no assurance that we will be able to successfully and profitably grow this concept.To date, the concept has lagged behind our internal targets as we have been unable to attain targeted pro forma sales or, in certain instances, gain economies on the cost side as a result of unsuccessful real estate site selection on several of our initial locations and other operational issues.As discussed further within this Risk Factors section and in Note 9 to the Consolidated Financial Statements, we incurred impairment and lease charges in fiscal 2014 and 2013 relating to restaurant closures, as well as impairment charges for open restaurants, goodwill, and the Lime Fresh trademark, and there remains an enhanced level of risk and uncertainty related to the operation and expansion of this brand as it is less established than our anchor Ruby Tuesday brand. In addition, there are risks associated with restaurant openings, including but not limited to the following:the identification and availability of suitable and economically-viable locations, the negotiation of acceptable lease or purchase terms for new locations, the selection of sites that will support a profitable level of sales and generate returns on investment that exceed our cost of capital, the acceptance of our concepts in new markets, the ability to obtain all required governmental permits in a timely manner, and our ability to recruit, train, and retain qualified management and operating personnel.If we are unable to successfully manage these risks, we could face increased costs and lower-than-anticipated sales, earnings, and returns on investment in future periods. We made substantial investments in the Lime Fresh brand during the past three fiscal years, and additional investments may be required in order for us to refine and expand the concept in fiscal 2015 and beyond.We can provide no assurance that these investments will be successful or that additional new restaurant growth will be accepted in the targeted markets.Once opened, we anticipate new restaurants will take four to six months, or longer, to reach planned operational profitability due to the associated start-up costs.This concept is in the early stages of lifecycle development and will continue to be subject to the risks and uncertainties that accompany any emerging restaurant brand or format, in particular one being developed and deployed in the current economic environment. We could be adversely impacted if our information technology and computer systems do not perform properly or if we fail to protect our customers’ credit card information or our employees’ personal data. We rely heavily on information technology to conduct our business, and any material failure, interruption of service, or compromised data security could adversely affect our operations.While we expend significant resources to ensure that our information technology operates securely and effectively, any security breaches could result in disruptions to operations or unauthorized disclosure of confidential information.Additionally, if our customers’ credit card or other personal information or our employees’ personal data are compromised our operations could be adversely affected, our reputation could be harmed, and we could be subjected to litigation or the imposition of penalties. The potential for increases in key food products, labor, energy, and other costs may adversely affect our results of operations. We continually purchase food products such as beef, chicken, seafood, cheese and other items for use in many of the products we sell.Although we attempt to maintain control of food costs by engaging in volume commitments with third parties for many of our food-related supplies, we cannot assure that the costs of these products will not fluctuate, as we often have no control over such items.In addition, we rely on third-party distribution companies to frequently deliver perishable food and supplies to our restaurants.We cannot make assurances regarding the continued supply of our inventory since we do not have control over the businesses of our suppliers.Should our inventories lack in supply, our business could suffer, as we may be unable to meet customer demands.These disruptions may also force us to purchase food supplies from suppliers at higher costs.The result of this is that our operating costs may increase without our desire and/or ability to pass the price increases on to our customers. 15 Index Labor is a primary component in the cost of operating our business.Higher labor costs due to increased minimum wages and tipped-minimum wages, competition, unionization, state unemployment rates, employee benefits, elimination of federal tax credits, or other labor related costs could adversely impact our results of operations.See the risk factor, “The cost of compliance with various governmental regulations may negatively affect our business,” for further discussion on the potential impact of labor-related costs. We must purchase energy-related products such as electricity, oil and natural gas for use in each of our restaurants.Our suppliers must purchase gasoline in order to transport food and supplies to us.Our customers purchase energy to heat and cool their homes and fuel their automobiles.When energy prices, such as those for gasoline, heating and cooling increase, we incur greater costs to operate our restaurants.Likewise our customers have lower disposable income and thus may reduce the frequency in which they dine out and/or feel compelled to choose more inexpensive restaurants when eating outside the home. The costs of these energy-related items will fluctuate due to factors that may not be predictable, such as the economy, current political/international relations and weather conditions.Because we cannot control these types of factors, there is a risk that prices of energy items will increase beyond our current projections and adversely affect our operations. General economic conditions could adversely affect our business, results of operations, liquidity and capital resources. Our business is dependent to a significant extent on national, regional and local economic conditions, particularly those that affect our customers that frequently patronize our restaurants.In particular, where our customers’ disposable income available for discretionary spending is reduced (such as by job losses, credit constraints and higher housing, taxes, energy, interest or other costs) or where the perceived wealth of customers has decreased (because of circumstances such as lower residential real estate values, increased foreclosure rates, increased tax rates or other economic disruptions), our business could experience lower sales and customer traffic as potential customers choose lower-cost alternatives or other alternatives to dining out.Any resulting decreases in customer traffic or average value per transaction could negatively impact our financial performance, as reduced revenues may result in downward pressure on margins.These factors could reduce our Company-owned restaurants’ gross sales and profitability.These factors could also reduce gross sales of franchised restaurants, resulting in lower royalty payments from franchisees, and reduce profitability of franchise restaurants, potentially impacting the ability of franchisees to make royalty payments as they become due.Reduction in cash flows from either Company-owned or franchised restaurants could have a material adverse effect on our liquidity and capital resources. Food safety and food-borne and pandemic illness concerns could adversely affect consumer confidence in our restaurants. We face food safety issues that are common to the food industry.We work to provide a clean, safe environment for both our customers and employees.Otherwise, we risk endangering the health and safety of our customers and employees or losing customers and/or employees due to unfavorable publicity and/or a lack of confidence in our ability to provide a safe dining and/or work experience. Food-borne illnesses, such as E. coli, hepatitis A, trichinosis, or salmonella, are also a concern for our industry.We attempt to purchase food from reputable suppliers/distributors and have certain procedures in place to ensure safety and quality standards, but we can make no assurances regarding whether these supplies may contain contaminated goods. In addition, we cannot ensure the continued health of each of our employees.We provide health-related training for each of our staff and strive to keep ill employees away from other employees, customers, and food items.However, we may not be able to detect when our employees are sick until the time that their symptoms occur, which may be too late if they have prepared/served food for our customers.The occurrence of an outbreak of a food-borne illness, whether at one of our restaurants or one of our competitors, could result in temporary store closings or other negative publicity that could adversely affect our sales and profitability. 16 Index Economic, demographic and other changes, seasonal fluctuations, natural disasters, and terrorism could adversely impact customer traffic and profitability in our restaurants. Our business can be negatively impacted by many factors, including those which affect the restaurant only at the local level as well as others which attract national or international attention.Risks that could cause us to suffer losses include, but are not necessarily limited to, the following: • economic factors (including economic slowdowns or other inflation-related issues); • demographic changes, particularly with regard to dining and discretionary spending habits, in the areas in which our restaurants are located; • changes in consumer preferences; • changes in federal or state income tax laws; • seasonal fluctuations due to the days of the week on which holidays occur, which may impact spending patterns; • natural disasters such as hurricanes, tornados, blizzards, floods, or other severe weather; • effects of war or terrorist activities and any governmental responses thereto; and • increased insurance and/or self-insurance costs. Each of the above items could potentially negatively impact our customer traffic and/or our profitability. Our inability or failure to execute on a comprehensive business continuity plan following a major natural or manmade disaster, including terrorism, at our corporate facility could materially adversely impact our business and our financial performance. Our corporate systems and processes and corporate support for our restaurant operations are centralized at our data center located at our Restaurant Support Services Center and two other buildings in Maryville, Tennessee.In addition, our data center’s systems are replicated daily at a disaster recovery site located in another state.We have procedures in place for business continuity to address most critical events, including back up and off-site locations for storage and recovery of electronic and other forms of data and information.However, if we are unable to fully execute our disaster recovery procedures, we may experience delays in recovery and losses of data, inability to perform vital corporate functions, tardiness in required reporting and compliance, failures to adequately support field operations and other breakdowns in normal operating procedures that could have a material adverse effect on our financial performance and exposure to administrative and other legal claims. Our current insurance may not provide adequate levels of coverage against claims. We currently maintain insurance customary for businesses of our size and type.However, there are types of losses we may incur that cannot be insured against or that we believe are not economically reasonable to insure.Such damages could have a material adverse effect on our business and results of operations.In addition, we self-insure a significant portion of expected losses under our health, workers compensation, general liability, employment practices liability and property insurance programs.Unanticipated changes in the actuarial assumptions and management estimates underlying our reserves for these losses could result in materially different amounts of expense under these programs, which could have a material adverse effect on our financial condition, results of operations and liquidity. We are dependent on key personnel. Our future success is highly dependent upon our ability to attract and retain certain key executive and other employees.These personnel serve to maintain a corporate vision for our Company, execute our business strategy, and maintain consistency in the operating standards of our restaurants.The loss of our key personnel or a significant shortage of high quality restaurant team members could potentially impact our future growth decisions and our future profitability. 17 Index Changes in financial accounting standards and subjective assumptions, estimates and judgments by management related to complex accounting matters could significantly affect our financial results. Changes in financial accounting standards can have a significant effect on our reported results and may affect our reporting of transactions completed before the new rules are required to be implemented.Many existing accounting standards require management to make subjective assumptions, such as those required for stock compensation, tax matters, franchise acquisitions, litigation, and asset impairment calculations.Changes in accounting standards or changes in underlying assumptions, estimates and judgments by our management could significantly change our reported or expected financial performance. Identification of a material weakness in our internal controls over financial reporting could significantly affect our financial results. We are subject to the internal control provisions of Section 404 of the Sarbanes-Oxley Act of 2002.These provisions provide for the identification of material weaknesses in internal control over financial reporting.While we routinely assess and test our internal controls over financial reporting, we cannot provide assurance that our internal controls will prevent or detect instances of financial misstatement or fraud, or that we will be able to timely remediate any material weaknesses that may be identified in future periods.Any failure to maintain an effective system of internal control over financial reporting could impact our ability to report accurate and timely financial results which could adversely affect our financial results. Item 1B. Unresolved Staff Comments None. 18 Index
